ACCEPTED
                                                                                                                                                        03-14-00774-CV
                                                                                                                                                                8235355
                                                                                                                                             THIRD COURT OF APPEALS
                                                                                                                                                        AUSTIN, TEXAS
                                                                                                                                                  12/15/2015 9:08:55 AM
                                                                                                                                                      JEFFREY D. KYLE
                                                                                                                                                                 CLERK




                                                                                                                          FILED IN
                                                                                                                   3rd COURT OF APPEALS
                                                                                                                        AUSTIN, TEXAS
December 15, 2015                                                                                                  12/15/2015 9:08:55 AM
                                                                                                                       JEFFREY D. KYLE
Mr. Jeffrey D. Kyle                                                                                                         Clerk

Clerk of the Court
Third Court of Appeals
209 W. 14th Street, Room 101
Austin, Texas 78701

Re:   Case No. 03-14-00774-CV; Texas State Board of Veterinary Medical
      Examiners, et al., Appellants/Cross-Appellees v. Ellen Jefferson, D.V.M.
      Appellee/Cross-Appellant; Third Court of Appeals, Austin, Texas

Dear Mr. Kyle:

This letter is to advise the Court that the parties to the referenced appeal have reached
an agreement regarding the allotment of time for this Wednesday’s oral argument.
Appellees/Cross-Appellants (Vet Board, et al.) intend to stand on their brief
regarding their rule challenge appeal. I will of course be happy to answer any
questions from the Court on that issue. With that in mind, the parties have agreed to
the following:

1.    Appellee/Cross-Appellant (Dr. Jefferson): 15 minutes.
2.    Appellants/Cross-Appellees: 20 minutes
3.    Dr. Jefferson rebuttal: 5 minutes

Thank you for your attention to this matter, and please advise if you have any
questions.

Very truly yours,

/s/ Ted A. Ross
Ted A. Ross
Assistant Attorney General

cc:   David Brown (via e-services)
      David Blanke (via e-services
      Ryan Clinton (via e-services
       P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v